DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/562,498 filed 09/06/2019.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.

Claims Status
3.	This office action is based upon claims received on 05/11/2022, which replace all prior or other submitted versions of the claims.
	- Claims 1-20 are amended.
- Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
4.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Substance of Interview
5.	Regarding compact prosecution, Examiner initiated an Examiner interview on 06/10/2022 with applicant’s representative Melissa E. Patterson (Reg. No. 67455), to discuss whether applicant would approve for additional consideration, further amendments to independent Claim 14, which as a result would incorporate all of the subject matter of amendments currently presented in independent claim 1 and 8, especially considering applicant’s arguments (page 14) pertaining to Independent claims 8 and 14 indicate claim 14 having features substantially similar to claims 1 and 8. Applicant’s representative requested further consultation with applicant, and subsequently via telephonic call contacted examiner on 06/13/2022 approving entry of the amendments discussed with examiner as well as amendments correcting antecedent basis issues created by the amendments to independent claim 14.  
Pursuant to conversations and communications with examiner, Applicant's attorney/representative Melissa E. Patterson (Reg. No. 67455) submitted proposed amendments via follow up email for further consideration on 06/13/2022 as approved by applicant to the examiner for possible incorporation via examiner’s amendment (See as identified herein below). 

Examiner’s Amendment
6.	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than thepayment of the issue fee. 
	Pursuant to entry of the claims including amendments to Claims 14, 16, and 19, identified herein, and as approved to by applicant’s representative via Examiner's amendment, the application has been amended as noted below.

7. 	The following amendments are in addition to the amendments previously presented in applicant’s response filed on 05/11/2022.
In the Claims:
1.	(Previously Presented) A non-transitory computer-readable medium, having stored thereon instructions that, when executed by one or more hardware processors, are configurable to cause the one or more hardware processors to:
determine an organization of a wireless mesh cluster having one or more mesh portals and one or more mesh points, wherein the one or more mesh portals each correspond with first access points (APs) that use a wired interface to reach a controller, and wherein the one or more mesh points each correspond with second APs that establish an all-wireless path to the one or more mesh portals;
determine, for each of the one or more mesh points, a beacon offset value corresponding to each of the one or more mesh points; and
coordinate off-channel scanning for each of the one or more mesh points utilizing the beacon offset value, wherein during the off-channel scanning, each of the one or more mesh points discontinues transmission on a home channel and scans at least one other channel.
2.	(Previously Presented) The non-transitory computer-readable medium of claim 1,  wherein the one or more mesh portals and the one or more mesh points return to the home channel at approximately the same time.
3.	(Previously Presented) The non-transitory computer-readable medium of claim 2, wherein the one or more mesh portals announces a subsequent scan window by modifying a scan count in its beacon signal that is relayed through the wireless mesh cluster.
4.	(Previously Presented) The non-transitory computer-readable medium of claim 1, wherein an off-channel dwell time for the one or more mesh points is configurable.
5.	(Previously Presented) The non-transitory computer-readable medium of claim 1, wherein the beacon offset value is related to a number of hops between the one or more mesh portals and the one or more mesh points.
6.	(Previously Presented) The non-transitory computer-readable medium of claim 1, wherein coordinating the off-channel scanning for each of the one or more mesh points utilizing the beacon offset value comprises coordinating the off-channel scanning for the wireless mesh cluster by coordinating the off-channel scanning for the one or more mesh portals and at least one mesh node.
7.	(Previously Presented) The non-transitory computer-readable medium of claim 1, wherein coordinating the off-channel scanning for each of the one or more mesh points utilizing the beacon offset value comprises progressively staggering the off-channel scanning based on a number of hops from a mesh portal from the one or more mesh portals and radiating outward from the mesh portal.
8.	(Previously Presented) A method comprising:
determining an organization of a wireless mesh cluster having one or more mesh portals and one or more mesh points, wherein the one or more mesh portals each correspond with first access points (APs) that use a wired interface to reach a controller, and wherein the one or more mesh points each correspond with second APs that establish an all-wireless path to the one or more mesh portals;
determining, for each of the one or more mesh points, a beacon offset value corresponding to each of the one or more mesh points; and
coordinating off-channel scanning for each of the one or more mesh points utilizing the beacon offset value, wherein during the off-channel scanning, each of the one or more mesh points discontinues transmission on a home channel and scans at least one other channel.
9.	(Previously Presented) The method of claim 8, wherein the one or more mesh portals and the one or more mesh points return to the home channel at approximately the same time.
10.	(Previously Presented) The method of claim 8, wherein an off-channel dwell time for the one or more mesh points is configurable.
11.	(Previously Presented) The method of claim 8, wherein the beacon offset value is related to a number of hops between the one or more mesh portals and the one or more mesh points.
12.	(Previously Presented) The method of claim 8, wherein coordinating the off-channel scanning for each of the one or more mesh points utilizing the beacon offset value comprises coordinating the off-channel scanning for the wireless mesh cluster by coordinating the off-channel scanning for the one or more mesh portals and at least one mesh node.
13.	(Previously Presented) The method of claim 8, wherein coordinating the off-channel scanning for each of the one or more mesh points utilizing the beacon offset value comprises progressively staggering the off-channel scanning based on a number of hops from a mesh portal from the one or more mesh portals and radiating outward from the mesh portal.
14.	(Currently Amended) A wireless mesh network comprising:
a wireless mesh portal; and
a plurality of wireless mesh points, wherein each mesh point of the plurality of wireless mesh points are located within an architecture of the wireless mesh network and provide network access to one or more wireless client devices, wherein the plurality of wireless mesh points configured to communicate with the wireless mesh portal over a home channel, and wherein the plurality of wireless mesh points configurable to:
	determine an organization of a wireless mesh cluster having the wireless mesh portal and the plurality of wireless mesh points, wherein the wireless mesh portal corresponds with a first access point that use a wired interface to reach a controller, and wherein the plurality of wireless mesh points each correspond with second APs that establish an all-wireless path to the wireless mesh portal;
	determine, for each mesh point of the plurality of wireless mesh points, a beacon offset value corresponding to each mesh point of the plurality of wireless mesh points; and
	coordinate off-channel scanning for the plurality of wireless mesh points utilizing the beacon offset value, wherein during the off-channel scanning, each mesh point of the plurality of mesh points discontinues transmission on the home channel and scans at least one other channel.
15.	(Previously Presented) The wireless mesh network of claim 14, wherein the wireless mesh portal and the plurality of wireless mesh points return to the home channel at approximately the same time.
16.	(Currently Amended) The wireless mesh network of claim 15, wherein the wireless mesh portal announces a subsequent scan window by modifying a scan count in its beacon signal that is relayed through [[a]]the wireless mesh cluster.
17.	(Previously Presented) The wireless mesh network of claim 14, wherein off-channel dwell time for the plurality of wireless mesh points is configurable.
18.	(Previously Presented) The wireless mesh network of claim 14, wherein the beacon offset value is related to a number of hops between the wireless mesh portal and the plurality of wireless mesh points.
19.	(Currently Amended) The wireless mesh network of claim 14, wherein coordinating the off-channel scanning for the plurality of wireless mesh points utilizing the beacon offset value comprises coordinating the off-channel scanning for [[a]]the wireless mesh cluster by coordinating the off-channel scanning for the wireless mesh portal and at least one mesh node.
20.	(Previously Presented) The wireless mesh network of claim 14, wherein coordinating the off-channel scanning for the plurality of wireless mesh points utilizing the beacon offset value comprises progressively staggering the off-channel scanning based on number of hops from the wireless mesh portal and radiating outward from the wireless mesh portal.

Response to Remarks/Arguments
8.           Applicant's remarks & arguments, see page 7-15, filed on 5/11/2022, with respect to Remarks have been acknowledged.

9.           Applicant's remarks & arguments, see page 7, filed on 5/11/2022, with respect to Claim Objections have been considered in light of applicant’s claim amendment(s).  The objections to Claims 1, 3, 5, 6, 8, 11, 12, 14, 19  have been withdrawn. 

10.           Applicant's remarks & arguments, see page 7, filed on 5/11/2022, with respect to Rejections under 35 U.S.C. § 112 have been considered in light of applicant’s claim amendment(s) as well as applicant’s arguments and remarks. The 35 U.S.C. § 112 rejections of Claims 17 and 19 as applicable, have been withdrawn.

11.           Applicant's remarks & arguments, see page 8-14, filed on 5/11/2022, with respect to Rejections under 35 U.S.C. § 103 have been considered in light of applicant’s claim amendment(s) as well as applicant’s arguments and remarks. The rejections of Claims 1-20 as applicable, have been withdrawn.
The allowable subject matter is set forth below according to the amended claims (see Office Action).

Allowable Subject Matter
12.	Independent Claim 1, via dependency Claims 2-7; Independent Claim 8, via dependency Claims 9-13; Independent Claim 14, via dependency Claims 15-20, are allowed.
The following is an examiner's statement of reasons for allowance: A search has been performed and no priori art search has been found that solely, or in any reasonable combination, reads on the claims as recited, ie.,
For Claim 1, in conjunction and in combination with other noted and recited Claim 1 limitations:  
wherein the one or more mesh portals each correspond with first access points (APs) that use a wired interface to reach a controller, and wherein the one or more mesh points each correspond with second APs that establish an all-wireless path to the one or more mesh portals; determine, for each of the one or more mesh points, a beacon offset value corresponding to each of the one or more mesh points; and coordinate off-channel scanning for each of the one or more mesh points utilizing the beacon offset value

For Claim 8, in conjunction and in combination with other noted and recited Claim 8 limitations:
wherein the one or more mesh portals each correspond with first access points (APs) that use a wired interface to reach a controller, and wherein the one or more mesh points each correspond with second APs that establish an all-wireless path to the one or more mesh portals; determining, for each of the one or more mesh points, a beacon offset value corresponding to each of the one or more mesh points; and coordinating off-channel scanning for each of the one or more mesh points utilizing the beacon offset value

For Claim 14, in conjunction and in combination with other noted and recited Claim 14  limitations:
wherein the wireless mesh portal corresponds with a first access point that use a wired interface to reach a controller, and wherein the plurality of wireless mesh points each correspond with second APs that establish an all-wireless path to the wireless mesh portal; determine, for each mesh point of the plurality of wireless mesh points, a beacon offset value corresponding to each mesh point of the plurality of wireless mesh points; and coordinate off-channel scanning for the plurality of wireless mesh points utilizing the beacon offset value; 

13.	The closest prior art found, is as follows:
(a) Sherman et. al (US-20070014269-A1), which is directed generally to the field of data communications and particularly to a synchronization and beacon mechanism to achieve uniform timing and collision avoidance in a wireless LAN (WLAN) mesh network, and discloses: 
A WLAN mesh network comprises a plurality of mesh points., mesh access points and legacy STAs devices that support mesh services,  with mesh points joining an established mesh to create uniform mesh timing by receiving Neighbor list information element, extracting beacon timing, MAC address, and selecting a beacon interval (i.e. TBTT offset) and DTIM period conforming to the mesh, and begins advertising the TBTT offset and DTIM interval of itself and its neighbors within beacon information fields within the transmitted beacons, while monitoring neighboring mesh points the neighbor list IE received in beacons from one or more neighbors so as to avoid using offsets already in use by other MPs (Fig. 2 & ¶0013, ¶0052, FIG. 8 & ¶0083, ¶0099, FIG. 10 & ¶0104); 

(b) Chu et. al (US-20090225742-A1), which is directed to wireless communication networks and more particularly to enabling periodic scanning in a mesh network, in multi-frequency, multi-hop wireless communication networks, and discloses:
AP needs to announce its off-channel time announcing its absence for a certain period of time to other APs and STAs, where a first access point schedules a periodic scanning based on its own timing, the first access point announces each scan in off-channel announcement - utilizes the Quiet element in beacons and scanning off channel, and stopping communication with other stations, and when  scan ends, transmit packets and resume communication FIG.4 & ¶0026 ¶0027, ¶0032, ¶0033.

(c) RENGARAJAN et. al. (US-20170272310-A1), which is directed to wireless networking systems and methods, particularly, to optimization of distributed Wi-Fi networks estimation and learning, and discloses: 
obtaining on-channel scanning data while operating on a home channel in the distributed Wi-Fi system, periodically or based on command from a cloud-based system switching off the home channel and obtaining off-channel scanning data for one or more off-channels, providing measurement data based on the on-channel scanning data and the off-channel scanning to the cloud-based system for use in the optimization of the distributed Wi-Fi system, Wi-Fi mesh network (Fig. 7, ¶0066-0068)

(d) Dunsbergen et. al. (US-20170347387-A1), which is directed to networks, and to automatically configuring an access point to a mesh network, and discloses: 
a system to connect access points to a mesh network without configuration of the access points, comprises a controller 110, host (wired) access points , client (wireless) access points, and wireless devices which are each processor-based computing devices, where a network policy for a mesh network is distributed from a controller to one or more host access points, and a host access point distributes beacon frames with unique identifiers to client access points, where a vendor specific information element within a payload portion of the beacon frame is recognized by both the host and client access points as being located at a certain offset, and a client access point connects to a host access point by sending a connection response, and the client access point broadcasts beacon frames to wireless devices seeking a connection to the mesh network. (Fig. 1. A, ¶0023, FIG. 4 & ¶0047-0050, FIG. 6 & ¶0060)

14.	However, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MS/Examiner, Art Unit 2414
06/14/2022
                                                                                                                                                                                                        



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414